          Case 2:20-cv-01470-GMN-VCF Document 132 Filed 02/18/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      IMAGEKEEPER, LLC,
4
                           Plaintiff,
5                                                        2:20-cv-01470-GMN-VCF
      vs.                                                ORDER
6     WRIGHT NATIONAL FLOOD INSURANCE
      SERVICES, LLC,
7
                           Defendants.
8
            Before the court are Evoke Technologies Private Limited’s Submission Of [Proposed] Protective
9
     Order (ECF No. 129), Notice of Submission of [Proposed] Protective Order by ImageKeeper, LLC (ECF
10
     No. 130), and NOTICE of Submission of [Proposed] Stipulated Protective Order by Wright National
11
     Flood Insurance Services LLC (ECF No. 131).
12
            These filings reflect a good faith effort by the parties and counsel to reach an agreement on a
13
     complex protective order. Only two issues remain:
14

15
                   1.      The scope of the patent prosecution bar (Section 11), and
16
                   2.      Secure and efficient procedures for experts to review computer code (Section 12
17                         and ECF No. 130-2).
            Accordingly,
18
            IT IS HEREBY ORDERED that a video conference hearing on Evoke Technologies Private
19
     Limited’s Submission Of [Proposed] Protective Order (ECF No. 129), Notice of Submission of [Proposed]
20
     Protective Order by ImageKeeper, LLC (ECF No. 130), and NOTICE of Submission of [Proposed]
21
     Stipulated Protective Order Wright National Flood Insurance Services LLC (ECF No. 131), is scheduled
22
     for 3:00 PM, March 4, 2021.
23
            IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
24
     Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
25
          Case 2:20-cv-01470-GMN-VCF Document 132 Filed 02/18/21 Page 2 of 2




1    conference hearing by noon, March 3, 2021.

2           IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:

3           INSTRUCTIONS FOR THE VIDEO CONFERENCE

4           Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

5    to the participants email provided to the Court.

6           • Log on to the call ten (10) minutes prior to the hearing time.

7           • Mute your sound prior to entering the hearing.

8           • Do not talk over one another.

9           • State your name prior to speaking for the record.

10          • Do not have others in the video screen or moving in the background.

11          • No recording of the hearing.

12          • No forwarding of any video conference invitations.

13          • Unauthorized users on the video conference will be removed.

14

15          DATED this 18th day of February, 2021.
                                                                  _________________________
16                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25
